Citation Nr: 0316421	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  99-22 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog, agent


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

     

INTRODUCTION

The veteran had active service with the United States Armed 
Forces of the Far East (USAFFE) during World War II.  He died 
in September 1980.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1998 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila.  The decision denied service connection for the cause 
of the veteran's death.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  During his lifetime, the veteran established service 
connection for a scar, residual of shrapnel wound, right 
thigh, involving Muscle Group XIII, moderate with metallic 
foreign body, rated as 10 percent disabling; a scar, left 
forehead, slight, non-disfiguring, rated as noncompensably 
disabling; and a scar, residuals of shrapnel wound, slight, 
with no loss of motion, left foot, rated as noncompensably 
disabling.

3.  The veteran died on September [redacted]
, 1980, at the age of 64 
years, due to hypertensive cardiovascular disease.  

4.  A cardiovascular disorder was not present during service 
or manifested within one year after service.

5.  The service-connected shrapnel wounds did not play any 
role in the veteran's death.

6.  The veteran was interned or detained as a prisoner of war 
for 30 days or more, but did not have edema of the legs and 
did not develop beri-beri heart disease. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as letters from the 
RO dated in May 2001, September 2001, December 2001 and May 
2002, provided the appellant with an explanation of what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the appellant with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing service connection for the cause of death have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The appellant has declined a hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts that the veteran was a prisoner of war, and that the 
cause of his death from cardiovascular disease may be 
presumed to have been due to his status as a prisoner of war.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Special presumptions are applicable for certain diseases 
specific as to former prisoners of war.  Under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.309(c), if a veteran is: (1) a 
former prisoner of war, and (2) as such was interned or 
detained for not less than 30 days, certain chronic diseases, 
such as avitaminosis, beriberi (including beriberi heart 
disease), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra, irritable bowel syndrome, peptic ulcer disease or 
peripheral neuropathy (except where directly related to 
infectious causes), shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service.

An associated note provides that for purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had 
experienced localized edema during captivity.

In simple terms, this regulation means that if a former 
prisoner of war experienced localized edema during captivity 
and later developed ischemic heart disease, the ischemic 
heart disease is considered beriberi heart disease (for VA 
compensation purposes) and is therefore a disease subject to 
presumptive service connection under the provisions of 38 CFR 
3.309(c).  Beriberi is a disease caused by a deficiency of 
vitamin B1 (thiamine).  It is generally due to an inadequate 
intake of the vitamin, most commonly because of a diet that 
consists largely of polished rice.  Early thiamine deficiency 
is characterized by anorexia, irritability, and weight loss.  
Later, there may be weakness, headache, peripheral 
neuropathy, and tachycardia.  Advanced beriberi may present 
in one of two forms: "dry" beriberi, in which peripheral 
neuropathy is usually the main disability, and "wet" 
beriberi, in which edema occurs, mainly due to beriberi heart 
disease.  Ischemic heart disease is a condition resulting 
from a deficiency of blood supply to the heart muscle.  It is 
most often due to arteriosclerosis of the coronary arteries.  
Its most common manifestation is angina, but it may also 
result in palpitations, dyspnea, or other cardiac symptoms.  
When due to arteriosclerosis, it may also be called coronary 
artery disease, coronary heart disease, arteriosclerotic 
heart disease, etc., and it includes such complications as 
myocardial infarction.  Less commonly, ischemic heart disease 
may be due to aortic valvular disease, certain 
cardiomyopathies, or other conditions which result in a 
relative or absolute deficiency of blood supply to the heart 
muscle.  See VBA Circular 21-97-1 (June 17, 1997).  

During his lifetime, the veteran established service 
connection for a scar, residual of shrapnel wound, right 
thigh, involving Muscle Group XIII, moderate with MFB, rated 
as 10 percent disabling; a scar, left forehead, slight, non-
disfiguring, rated as noncompensably disabling; and a scar, 
residuals of shrapnel wound, slight, with no loss of motion, 
left foot, rated as noncompensably disabling.  His death 
certificate shows that the veteran died on September [redacted]
, 1980, 
at the age of 64 years, due to hypertensive cardiovascular 
disease.  The death certificate contains no indication that 
the cause of death was related to service.  

The United States Army has certified that the veteran had 
service with the USAFFE during World War II.  He entered 
active duty on November 23, 1941.  He was a prisoner of war 
from April 10 to July 17, 1942.  He was in no casualty status 
from July 18, 1942 to March 6, 1945.  He had regular 
Philippine Army service beginning March 7, 1945 until May 2, 
1946.  He also had later military service in the Republic of 
the Philippines which does not qualify as service for VA 
benefits purposes.  

The veteran's service medical records do not contain any 
mention of cardiovascular disease.  An affidavit for 
Philippine Army personnel dated in April 1945 shows that the 
veteran reported that he had been held as a prisoner of war 
from April 9, 1942, until July 18, 1942, at which time he 
escaped.  A section of the document pertaining to wounds and 
illnesses incurred in service does not contain any entries.  
There was no mention of a cardiovascular disorder or edema of 
the extremities.  

Similarly, an affidavit for Philippine Army personnel dated 
in January 1946 is also negative for references to a 
cardiovascular disorder.  In a section pertaining to wounds 
and illnesses it was stated that he had incurred none.  

The report of an examination conducted in service in April 
1946 for the purpose of his discharge shows that his 
cardiovascular system was normal.  His blood pressure was 
within normal limits at 120/78.  He was found to be fit for 
separation from service.  Thus, the records from during the 
veteran's period of service do not provide any support for 
the claim for service connection for the cause of his death.  
On the contrary, the records weigh against the claim as they 
show that his heart was normal at that time.

There is also no evidence that any of the disorders listed on 
the death certificate were manifested within one year after 
separation from service.  The earliest post service record 
pertaining to a cardiovascular disorder is the report of a VA 
medical examination conducted in August 1964.  On 
examination, his heart was normal, but his blood pressure 
readings were elevated.  The pertinent diagnosis was 
hypertensive vascular disease.  There was no indication, 
either by history or by medical opinion, that the disorder 
was related to service.  The only disorders noted to be 
related to service were shrapnel wounds.  

The appellant has presented a copy of a document from the 
Republic of the Philippines Army or Government which states 
that the veteran received a disability discharge from service 
for hypertensive cardiovascular disease and that this same 
disorder caused his death.  The Board notes, however, that 
this apparently refers to post World War II service in the 
Republic of the Philippines which does not qualify as service 
for VA benefits purposes.  Therefore, that document provides 
no support for the claim.  

In summary, the evidence shows that the disease which 
resulted in the veteran's death was not present during 
service or manifested within one year after service.  
Moreover, there is no suggestion in the record of any 
relationship between the service-connected shrapnel wounds 
and the veteran's death.  Finally, although the veteran was 
detained as a prisoner of war for 30 days or more, he did not 
have edema of the legs and did not develop beri-beri heart 
disease so as to invoke the applicability of the prisoner of 
war presumptions.  Accordingly, the Board concludes that a 
service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

